Exhibit 10.1

AMENDMENT NO. 1 to SECOND AMENDED AND RESTATED LEASE RECEIVABLES PURCHASE
AGREEMENT

dated as of September 20, 2002

THIS AMENDMENT NO. 1 (“Amendment”), to the SECOND AMENDED AND RESTATED LEASE
RECEIVABLES PURCHASE AGREEMENT, dated as of August 5, 2002 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“LRPA”), among HPSC Bravo Funding LLC, a Delaware limited liability company
(“HPSC Bravo”), as the Seller thereunder, HPSC, Inc., a Delaware corporation
(“HPSC Inc.”), as the Servicer thereunder, Triple-A One Funding Corporation, a
Delaware corporation (“Triple-A”), and Capital Markets Assurance Corporation, a
New York stock insurance company (“CapMAC”), as Collateral Agent and
Administrative Agent thereunder, is entered into by each of the foregoing as of
September 20, 2002.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Definitions List
referenced in the LRPA.

PRELIMINARY STATEMENTS

HPSC Bravo, HPSC Inc., Triple-A and CapMAC wish to amend the LRPA in certain
respects and as a result have agreed to amend the LRPA on the terms and
conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, HPSC Bravo, HPSC Inc., Triple-A and CapMAC agree as follows:

(a)           The definition of “Eligible Receivable” contained in the
Definitions List referenced in Section 1.01 of the LRPA is hereby amended to
delete the percentage “20%” from clause (xxiii)(D) thereof and substitute the
percentage “25%” therefor.

(b)           The Definitions List referenced in Section 1.01 of the LRPA is
hereby amended to delete therefrom the definition of “Facility Limit” and to
substitute therefor the following definition of “Facility Limit”:

 “Facility Limit” means, as of any date of determination, (i) $450,000,000, as
such amount may be reduced pursuant to Section 2.03 of the Triple-A Purchase
Agreement.

SECTION 2.  Representations and Warranties.  Each of HPSC Bravo and HPSC Inc.
represents and warrants as follows:

(a)  This Amendment and LRPA as previously executed and as amended hereby,
constitute legal, valid and binding obligations of each of HPSC Bravo and HPSC
Inc. and are enforceable against each of HPSC Bravo and HPSC Inc. in accordance
with their terms.

 

1

--------------------------------------------------------------------------------


 

(b)  Upon the effectiveness of this Amendment, HPSC Bravo hereby reaffirms that
the representations and warranties contained in Article IV of the LRPA are true
and correct.

(c)  Upon the effectiveness of this Amendment, each of HPSC Bravo and HPSC Inc.
hereby reaffirms all covenants made in the LRPA and the other Facility Documents
to which it is a party to the extent the same are not amended hereby and agrees
that all such covenants shall be deemed to have been remade as of the effective
date of this Amendment.

(d)  No Wind-Down Event or Unmatured Wind-Down Event or Event of Termination has
occurred or is continuing.

SECTION 3.  Conditions Precedent.  This Amendment shall become effective as of
the date hereof, provided that all of the following conditions are met in form
and substance satisfactory to Triple-A and CapMAC:

(a)  This Amendment shall have been executed and delivered by HPSC Bravo, HPSC
Inc., Triple-A and CapMAC, and

(b)  On the date the last of the conditions listed herein is satisfied (the
“Delivery Date”) there shall exist no Wind-Down Event or Unmatured Wind-Down
Event or Event of Termination under any HPSC Agreement.

SECTION 4.  Reference to and Effect on the LRPA.  (a) Except as specifically set
forth above, the LRPA, and all other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect, and are hereby ratified and confirmed.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein
and for the limited purposes set forth herein, operate as a waiver of any right,
power or remedy of Triple-A or CapMAC, nor constitute a waiver of any provisions
of the LRPA, or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

(b) Upon the effectiveness of this Amendment, each reference in the LRPA to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall
mean and be a reference to the LRPA as amended hereby, and each reference to the
LRPA in any other document, instrument or agreement executed and/or delivered in
connection with the LRPA shall mean and be a reference to the LRPA as amended
hereby.

SECTION 5.  Effect on Purchase Agreement.  Each of HPSC Bravo and HPSC Inc.
hereby acknowledge that, upon the effectiveness of this Amendment, each
reference in the Purchase Agreement to the terms “Eligible Receivable” and/or
“Facility Limit” shall mean and be a reference to such terms as amended hereby,
that such amendments shall be effective for all purposes of the Purchase
Agreement, and that each reference to the Purchase Agreement in any other
document, instrument or agreement executed and/or delivered in connection with
the Purchase Agreement shall mean and be a reference to the Purchase Agreement
as so amended.

SECTION 6.  Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute part of this
Amendment for any other purpose.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws (including Section 5-1401 of the General Obligations
Law but otherwise without respect to conflict of law principles) of the State of
New York.

SECTION 8.  Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

The remainder of this page is intentionally blank.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

HPSC BRAVO FUNDING LLC, as Seller

 

 

 

 

 

 

 

By:

/s/  Rene Lefebvre

 

Title:  Manager

 

 

 

 

 

 

HPSC, INC., as Servicer

 

 

 

 

 

 

By:

/s/  Rene Lefebvre

 

Title: Chief Financial Officer

 

 

 

 

TRIPLE-A ONE FUNDING CORPORATION, as Purchaser

 

 

 

 

By CAPITAL MARKETS ASSURANCE CORPORATION,  Its Attorney-In-Fact

 

 

 

 

 

 

 

By:

/s/  Richard Langberg

 

Title: Director

 

 

 

 

 

 

 

CAPITAL MARKETS ASSURANCE CORPORATION, as Collateral Agent and Administrative
Agent

 

 

 

 

 

 

 

By:

/s/  Richard Langberg

 

Title: Director

 

 

4

--------------------------------------------------------------------------------

Q_L301_.DOC (883363 v. 1)

--------------------------------------------------------------------------------